Exhibit 10.3

 

AMENDMENT TO LIMITED GUARANTY

 

THIS AMENDMENT TO LIMITED GUARANTY (this "Amendment"), effective as of August 8,
2020, is made by and among Thoma Bravo Discover Fund II, L.P., Thoma Bravo
Discover Fund II-A, L.P., Thoma Bravo Discover Executive Fund II, L.P., each a
Delaware limited partnership (each of the foregoing a "Guarantor" and
collectively, the “Guarantors”), and Majesco, a California corporation (the
"Company"). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Limited Guaranty (as defined below).

 

RECITALS

 

WHEREAS, the Guarantors and the Company have previously entered into a Limited
Guaranty dated as of July 20, 2020 (the "Limited Guaranty");

 

WHEREAS, the Guarantors and the Company desire to amend the Limited Guaranty as
set forth in this Amendment effective as of the date hereof to reflect the
updated Maximum Amount; and

 

WHEREAS, pursuant to Section 9 of the Limited Guaranty, the Limited Guaranty may
be amended with the prior written consent of the Guarantors and the Company.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and other good and valuable consideration, and intending to be
legally bound thereby, the parties hereto hereby agree as follows:

 

1. Maximum Amount. The dollar amount “$42,563,701.75” set forth in Section 1 of
the Limited Guaranty is hereby deleted and replaced with the dollar amount
“$52,011,693.24.”

 

2. Ratification of Binding Provisions. All other paragraphs, provisions, and
clauses in the Limited Guaranty not modified by this Amendment shall remain in
full force and effect as originally written.

 

3. Applicable Law. This Amendment shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to such state's laws
concerning conflicts of laws.

 

4. Electronic Delivery; Counterparts. This Amendment and any signed agreement or
instrument entered into in connection with this Amendment, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an "Electronic
Delivery") shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto or thereto shall re-execute the
original form of this Amendment and deliver such form to all other parties. No
party hereto shall raise the use of Electronic Delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

* * * * *

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

 



  THOMA BRAVO DISCOVER FUND II, L.P.       By: Thoma Bravo Discover Partners II,
L.P.   Its: General Partner       By: Thoma Bravo Discover UGP II, LLC   Its:
General Partner       By: Thoma Bravo UGP, LLC   Its: Managing Member       By:
/s/ A.J. Rohde   Its: Authorized Signatory       THOMA BRAVO DISCOVER FUND II-A,
L.P.       By: Thoma Bravo Discover Partners II, L.P.   Its: General Partner    
  By: Thoma Bravo Discover UGP II, LLC   Its: General Partner       By: Thoma
Bravo UGP, LLC   Its: Managing Member       By: /s/ A.J. Rohde   Its: Authorized
Signatory       THOMA BRAVO DISCOVER EXECUTIVE FUND II, L.P.       By: Thoma
Bravo Discover Partners II, L.P.   Its: General Partner       By: Thoma Bravo
Discover UGP II, LLC   Its: General Partner       By: Thoma Bravo UGP, LLC  
Its: Managing Member       By: /s/ A.J. Rohde   Its: Authorized Signatory

 

Signature Page to Limited Guaranty Amendment

 



 

 

 

  MAGIC INTERMEDIATE, LLC       By: /s/ A.J. Rohde   Name: A.J. Rohde   Title:
President and Assistant Secretary

 



Signature Page to Limited Guaranty Amendment

 

 

 

 

  MAJESCO       By: /s/ Adam Elster   Name: Adam Elster   Title: Chief Executive
Officer

 



Signature Page to Limited Guaranty Amendment

 

 



 

 